Action for damages for personal injuries suffered by the infant plaintiff while attempting to board a truck owned and operated by the defendant, and by his mother for loss of services and medical expenses. The trial court found that the infant plaintiff was an employee of the defendant at the time the accident happened and that his remedy was by recourse to the Workmen’s Compensation Law. The judgment dismissing the complaint is unanimously affirmed, with costs. (Lesser v. Holland Farms, Inc., 248 App. Div. 323; affd., 273 N. Y. 558.) Present — Lazansky, P. J., Hagarty, Carswell, Johnston and Taylor, JJ.